DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
The examiner understands Fig. 1.1 is a flattened bottom view of the mask. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.1 should be amended to replace [Back view] with --Flattened bottom view--.  
The examiner understands Fig. 1.2 is an enlarged view of the interior foam strip on the mask. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.2 should be amended to replace [Detail: foam] with --Enlarged view of the interior of the mask and foam strip--.
The examiner understands Fig. 1.3 is back view of the mask in an open position. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.3 should be amended to replace [Interior view] with --Back view in an open position--.
The examiner understands Fig. 1.4 is a front view of the mask in an open position. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.4 should be amended to insert --view in an open position-- after “Front”.
The examiner understands Fig. 1.5 is a left side view of the mask in an open position. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.5 should be amended to insert --side view of the mask in an open position--.
The examiner understands Fig. 1.6 is a flattened top view of the mask. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II), the description of Fig. 1.6 should be amended to replace [Front view] with --Flattened top view--
Applicant should note to amend the above descriptions of the views if the reproductions are oriented differently than described above.
The title, [Protective mask.] immediately following the figure descriptions, must be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, 

The claim is indefinite and nonenabling because:
In the instant application, the disclosure taken as a whole does not provide certainty as to the exact appearance and three dimensional configuration of the dotted lines on the mask.  Specifically, the dotted lines on the drawings are not described in the specification. Consequently, they may be interpreted in more than one way.  For example, the dotted lines are not clearly defined as environment, boundaries, stitching, perforations or some other surface treatment.  Broken lines may mean different things in different circumstances and their meaning must be made entirely clear.  In re Blum 374 F.2d 904, 153 USPQ 177 (CCPA 1967); see MPEP § 2920.05(c) Therefore, as currently disclosed, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

Applicant may overcome this portion of the rejection by inserting a statement in the specification preceding the claim describing the broken lines on the drawings (MPEP § 2920.05(c)).  Applicant should note if the broken lines represent claimed perforations, the following statement would be sufficient: 
--In the reproductions, the broken lines represent perforations that form part of the claim.--.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:


See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b)

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

	
/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919